Citation Nr: 0922109	
Decision Date: 06/11/09    Archive Date: 06/17/09

DOCKET NO.  99-08 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been received to reopen 
a previously denied claim for service connection for a 
bilateral knee disorder.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from May 1986 to 
January 1990.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from a November 1998 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia, which, inter alia, found that no new and material 
evidence had been received to reopen a previously denied 
claim for service connection for a bilateral knee disorder.

As support for his claim, the Veteran and his wife presented 
testimony at a videoconference hearing before the undersigned 
Veterans Law Judge (VLJ) in December 2004.  The transcript of 
the hearing is associated with the claims folder and has been 
reviewed.  

This matter was initially before the Board in February 2005, 
at which time it remanded the issue currently on appeal for 
further evidentiary development.  At this time, the case has 
returned to the Board and is again ready for appellate 
action.

Based on a statement submitted by the Veteran dated in May 
2009, it appears he is raising an additional claim for 
entitlement to service connection for a bilateral knee 
disorder as secondary to his service-connected intervertebral 
disc syndrome of the lumbosacral spine disability.  However, 
the RO has not adjudicated the issue of service connection 
for a bilateral knee disorder on a secondary basis, and the 
Board may not entertain an application for review on appeal 
unless it conforms to the law.  38 U.S.C.A. § 7108 (West 
2002).  In this regard, the RO has not fully adjudicated any 
other issue and the Board may not unilaterally take 
jurisdiction of any additional claims.  The RO should request 
the Veteran to clearly indicate what additional claims, if 
any, he wishes to pursue.  The RO should then take 
appropriate action to adjudicate these claims, if any.  In 
any event, no other issue is before the Board at this time.


FINDINGS OF FACT

1.  The RO denied the Veteran's claim for service connection 
for a bilateral knee disorder in an April 1991 rating 
decision.  It notified the Veteran of the denial, but he did 
not initiate an appeal.

2.  The additional evidence received since the April 1991 
rating decision is either cumulative or redundant of evidence 
previously considered, does not relate to an unestablished 
fact necessary to substantiate the claim, and does not raise 
a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The April 1991 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 
20.1103 (2008).

2.  New and material evidence has not been received since the 
April 1991 decision to reopen the claim for service 
connection for a bilateral knee disorder.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The duty to notify was accomplished by way of VCAA 
letters from the RO to the Veteran dated in April 2003, July 
2005, and June 2008.  These letters effectively satisfied the 
notification requirements of the VCAA consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by (1) 
informing the Veteran about the information and evidence not 
of record that was necessary to substantiate the underlying 
service-connection claim, (2) informing the Veteran about the 
information and evidence the VA would seek to provide, and 
(3) informing the Veteran about the information and evidence 
he was expected to provide.  See also Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Thus, the Board 
finds that the RO has provided all notice required by the 
VCAA as to the three elements of notice.  38 U.S.C.A. § 
5103(a).  See Pelegrini II, Quartuccio, supra.

The Board notes that for claims pending before VA on or after 
May 30, 2008, 38 C.F.R. § 3.159 was recently amended to 
eliminate the fourth element requirement that VA request that 
a claimant submit any evidence in his or her possession that 
might pertain to the claim.  See 73 Fed. Reg. 23,353 (Apr. 
30, 2008).  Consequently, the presence or absence of notice 
of this element in this case is of no consequence because it 
is no longer required by law.

In addition, with regard to new and material evidence, the 
June 2008 notice letter is compliant with the U.S. Court of 
Appeals for Veterans Claims (Court) decision in Kent v. 
Nicholson, 20 Vet. App. 1 (2006), as it sufficiently 
explained the bases of the prior denial (i.e., the 
deficiencies in the evidence when the claim was previously 
considered).

Furthermore, a March 2006 letter from the RO further advised 
the Veteran that a disability rating and an effective date 
will be assigned if service connection is awarded.  Dingess 
v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. 
Hartman v. Nicholson, 483 F.3d 1311 (2007).  Thus, he has 
received all required notice in this case, such that there is 
no error in content. 

However, because the VCAA letters as required under 38 
U.S.C.A. § 5100 et seq., Dingess, and Kent, supra, were not 
provided until after the issuance of the initial rating 
decision on appeal, there is a timing error as to all the 
VCAA notice letters provided.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 
F.3d 1311 (2007).  In Pelegrini II, the Court held, in part, 
that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  Here, the aforementioned VCAA notice was 
provided in April 2003, July 2005, March 2006, and June 2008, 
after issuance of the initial unfavorable AOJ decision in 
November 1998.  However, both the United States Court of 
Appeals for the Federal Circuit (Federal Circuit Court) and 
the Court have since further clarified that the VA can 
provide additional necessary notice subsequent to the initial 
AOJ adjudication, with a subsequent readjudication of the 
claim, so that the essential fairness of the adjudication, as 
a whole, is unaffected because the appellant is still 
provided a meaningful opportunity to participate effectively 
in the adjudication of the claim.  See Mayfield v. Nicholson, 
499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV) (holding 
that a statement of the case (SOC) or supplemental SOC (SSOC) 
can constitute a "readjudication decision" that complies 
with all applicable due process and notification requirements 
if adequate VCAA notice is provided prior to the SOC 
or SSOC).  As a matter of law, the provision of adequate VCAA 
notice prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  See also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006).

In this case, after initially providing VCAA notice in April 
2003 and July 2005, followed by subsequent Dingess and Kent 
notice in March 2006 and June 2008, the RO readjudicated the 
claim in two SSOCs dated in January 2004 and March 2009.  
Thus, the timing defect in the notice has been rectified.

With respect to the duty to assist, the RO has secured the 
Veteran's service treatment records (STRs), VA treatment 
records, and medical records from the Social Security 
Administration (SSA).  Private medical records also have been 
associated with the claim file.  The Veteran and his 
representative also submitted several statements in 
connection with his claim.  Further, the Veteran was provided 
an opportunity to provide testimony in a videoconference 
hearing in December 2004.  

Further, although the Board acknowledges the lack of a VA 
examination regarding the etiology of the Veteran's alleged 
bilateral knee disorder, such an examination is unnecessary 
in this case.  In this regard, VA must provide a 
medical examination when there is (1) competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability, (2) evidence establishing that an event, injury, 
or disease occurred in service or establishing certain 
diseases manifesting during an applicable presumptive period 
for which the claimant qualifies, and (3) an indication that 
the disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for VA to 
make a decision on the claim.  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 
38 C.F.R. § 3.159(c)(4).  Here, there is no evidence of a 
current diagnosis of, or treatment for, a bilateral knee 
disorder.  Moreover, the evidence reflects neither a 
disability in service nor a presumptive disability within one 
year of discharge from service.  Thus, the first, second, and 
third elements of McLendon are not met and a VA examination 
to establish a nexus is not required.  Therefore, there is no 
indication that any additional evidence remains outstanding, 
and the duty to assist has been met.  38 U.S.C.A. § 5103A.

Finally, a remand by the Board confers on the claimant, as a 
matter of law, the right to compliance with the remand 
orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In 
this regard, the Board is satisfied as to compliance with the 
instructions from its February 2005 remand.  Specifically, 
the RO was instructed to provide notice regarding its duties 
to notify and to assist in compliance with the VCAA, Dingess, 
and Kent, supra; request from the Veteran or obtain all 
medical treatment records pertaining to his bilateral knee 
disorder; and obtain records from the SSA.  The Board finds 
that the RO has complied with these instructions.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

Analysis

The RO initially denied service connection for a bilateral 
knee disorder in an April 1991 rating decision.  The RO 
notified the Veteran of that decision and apprised him of his 
procedural and appellate rights, but he did not initiate an 
appeal.  Therefore, that decision is final and binding on him 
based on the evidence then of record.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 
(2008).  

The Court has held that in determining whether new and 
material evidence has been submitted to reopen a claim, it is 
necessary to consider all evidence added to the record since 
the last time the claim was denied on any basis.  See Evans 
v. Brown, 9 Vet. App. 273 (1996) (emphasis added).

The Board has jurisdictional responsibility to determine 
whether a claim previously denied by the RO is properly 
reopened.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)).  See also 
Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996).  
Accordingly, regardless of the RO's actions, the Board must 
initially determine on its own whether there is new and 
material evidence to reopen this claim before proceeding to 
readjudicate the underlying merits of this claim.  If the 
Board finds that no such evidence has been offered, that is 
where the analysis must end.  

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA must reopen 
the claim and review its former disposition.  38 U.S.C.A. § 
5108.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
According to VA regulation, "new and material evidence" 
means evidence not previously submitted to agency decision-
makers which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which, by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(in effect prior to August 29, 2001).  In determining whether 
evidence is new and material, the credibility of the evidence 
in question is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  

The RO denied service connection for a bilateral knee 
disorder in the aforementioned April 1991 rating decision 
because evidence at the time showed no chronic bilateral knee 
disability associated with the Veteran's service.  

Evidence of record at the time of the April 1991 rating 
decision consisted of the Veteran's original claim 
application, his DD Form 214, his STRs, VA examinations dated 
in September 1990 and October 1990, and a VA treatment record 
dated in June 1990.  

The additional evidence received since the April 1991 rating 
decision consists of VA treatment records dated from May 1992 
to June 2006; VA examination reports dated in July 1997, 
August 1997, October 1998, and October 2002; SSA medical 
records; private treatment records from The Emory Clinic, The 
Emory Spine Center, Medical Center of Central Connecticut, 
Houston Healthcare Complex, and Drs. G.S., C.R., C.J.G., 
W.H., and R.J.; statements from the Veteran and his 
representative; and the transcript of a December 2004 
videoconference hearing.  

Upon a review of the additional evidence received since the 
April 1991 rating decision, the Board finds that the 
following evidence is cumulative of evidence that was 
previously of record: several statements by the Veteran and 
his representative, including statements associated with his 
notice of disagreement and substantive appeal, and testimony 
from the Veteran's December 2004 videoconference hearing.  
The Board finds the statements and the December 2004 
videoconference hearing testimony merely repeat and summarize 
the Veteran's contentions that any current bilateral knee 
disorder is related to his military service.  Cumulative or 
redundant evidence is not new and material.    

In this regard, as a layperson without ostensible medical 
expertise, the Veteran is not competent to provide a 
diagnosis or opine on a matter requiring knowledge of medical 
principles.  Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Accordingly, the Veteran's medical opinion cannot provide a 
basis to reopen his claim.

With respect to the remaining medical evidence, the Board 
finds that, although this evidence is "new" and not 
cumulative or redundant of the record at the time of the 
April 1991 rating decision, it is not "material" within the 
meaning of 38 C.F.R. 
§ 156(a).  Specifically, none of the remaining additional 
evidence, including the VA treatment records, VA examination 
reports, SSA records, and private treatment records, bears 
directly or substantially upon issue of bilateral knee 
disorder under consideration.  Rather, they generally pertain 
to complaints of, and treatment for, the Veteran's back 
disorder.  There is no evidence in any of the medical records 
associated with the claims file that indicate a diagnosis of 
a bilateral knee disorder.  Thus, these records are not 
material within the meaning of 38 C.F.R. § 156(a).  

Additionally, the remaining evidence, either by itself or in 
connection with evidence previously assembled, is not so 
significant that it must be considered to fairly decide the 
merits of the claim.  In this regard, a May 1992 VA treatment 
record indicated fluid in the Veteran's right knee.  Further, 
Dr.W.H., in a May 1997 statement, indicated that the 
Veteran's left knee was unstable.  Significantly, however, 
none of these records provides an assessment or diagnosis 
regarding the Veteran's knees.  Thus, treatment for knee pain 
and problems without the diagnosis of a current knee 
disorder, is not so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a).  
      
Accordingly, the Board finds no new and material evidence has 
been submitted to reopen the previously denied claim for 
service connection for a bilateral knee disorder; the claim 
is not reopened.  38 U.S.C.A.  § 5108.  Moreover, inasmuch as 
the Veteran has not fulfilled this threshold burden of 
submitting new and material evidence to reopen his finally 
disallowed claim, the benefit-of-the-doubt doctrine is 
inapplicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).


ORDER

As no new and material evidence has been received, the claim 
for service connection for a bilateral knee disorder is not 
reopened.  The appeal is denied.




____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


